                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    LARRY WATSON,                                               MEMORANDUM DECISION AND
                                                                ORDER DENYING MOTION TO
                               Plaintiff,                       TEST REMOVED SUBSTANCE

    v.                                                          Case No. 4:18-cv-00057-DN-PK

    UTAH HIGHWAY PATROL, et al.,                                District Judge David Nuffer
                                                                Magistrate Judge Paul Kohler
                               Defendants.


           Larry Watson, a pro se plaintiff, has filed a motion (the “Motion”) 1 to test a substance

that was removed from his car. This is a discovery issue governed by Fed. R. Civ. P. 34. 2

However, there is no indication that Watson has complied with the procedures set forth in this

rule. There is also no indication that Watson has complied with the procedures set forth in

DUCivR 37-1, which governs discovery disputes. For both of these reasons, the Motion is

improper.

           THEREFORE, IT IS HEREBY ORDERED that the Motion 3 is DENIED.

           Signed April 16, 2019.
                                                          BY THE COURT:



                                                          Paul Kohler
                                                          United States Magistrate Judge




1
 Motion to Test Substance Removed from Plaintiff’s Car by UHP Chris Terry for Marijuana and Fingerprints (and
Maybe DNA), docket no. 39, filed January 16, 2019; see Response in Opposition to Plaintiff’s Motion to Test
Substance Removed from Plaintiff’s Car by UHP Chris Terry for Marijuana and Fingerprints (and Maybe DNA),
docket no. 43, filed January 29, 2019. Watson has not filed a reply memorandum, and the time to do so has expired.
2
    See also FED. R. CIV. P. 26(d)(2) (regarding early rule 34 requests).
3
    Docket no. 70, filed April 15, 2019.
